DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     JOHN M. ZUCCARELLI, III, individually and as Mayor of the
                 Town of Jupiter Inlet Colony,
                          Appellant,

                                    v.

   RICHARD and MARILYN BARFIELD, TOWN OF JUPITER INLET
 COLONY, DOUGLAS C. PIERSON, individually and as Vice Mayor and
  as Town Commissioner of the Town of Jupiter Inlet Colony, DANIEL
COMERFORD, III, individually and as Town Commissioner of the Town
of Jupiter Inlet Colony, and THOMAS M. DISARNO, individually and as
        Town Commissioner of the Town of Jupiter Inlet Colony,
                               Appellees.

                              No. 4D17-1560

                              [May 10, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Edward     L.   Artau,    Judge;   L.T.    Case    No.
2007CA001901XXXXMBAF.

  Gary K. Oldehoff and Harriet R. Lewis of Lewis Stroud & Deutsch, P.L.
Boca Raton, for appellant.

  Richard and Marilyn Barfield, Jupiter Inlet Colony, pro se.

PER CURIAM.

  Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.